J-S33045-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                             :        PENNSYLVANIA
                                             :
                v.                           :
                                             :
                                             :
 CORY DAIN MARTIN                            :
                                             :
                       Appellant             :   No. 319 EDA 2018

         Appeal from the Judgment of Sentence November 13, 2017
   In the Court of Common Pleas of Delaware County Criminal Division at
                      No(s): CP-23-CR-0007268-2013


BEFORE:    OTT, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                           FILED JUNE 26, 2018

     Appellant, Cory Dain Martin, appeals from the judgment of sentence

entered in the Court of Common Pleas of Delaware County on November 13,

2017, following the revocation of his probation. On appeal, he challenges the

discretionary aspects of his sentence. Additionally, Appellant’s counsel has

filed a petition seeking to withdraw his representation, as well as a brief

pursuant   to        Anders   v.   California,   386   U.S.   738   (1967),   and

Commonwealth v. Santiago, 602 Pa. 159, 978 A.2d 349 (2009) (hereinafter

“Anders brief”).       After a careful review, we grant counsel’s petition to

withdraw and affirm Appellant’s judgment of sentence.

     The relevant facts and procedural history are as follows: On November

27, 2013, Appellant entered a negotiated guilty plea to the charges of

possession of a controlled substance, driving under the influence of a


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S33045-18


controlled substance (“DUI”) (third offense), and driving while operating

privilege is suspended or revoked.1 In accordance with the plea agreement,

the trial court sentenced Appellant to an aggregate of one year to two years

in prison, to be followed by three years of probation. Appellant did not file an

appeal to this Court.

        While Appellant was on probation with regard to the instant case, on or

about April 20, 2015, Appellant was charged with possession of a controlled

substance, 35 P.S. § 780-113(a)(16), and on August 3, 2015, he entered into

a negotiated guilty plea.           He was placed on immediate parole; the

Commonwealth did not seek to revoke Appellant’s probation with regard to

the instant case.

        On or about December 8, 2016, Appellant was arrested in Philadelphia

and charged with DUI (fourth offense), as well as driving while operating

privilege is suspended or revoked.2 On November 13, 2017, represented by

counsel, Appellant proceeded to a Gagnon II3 hearing.

        At the hearing, the Commonwealth recommended that the trial court

revoke Appellant’s probation in the case sub judice and resentence him to


____________________________________________


135 P.S. § 780-113(A)(16), 75 Pa.C.S.A. § 3802(D)(1)(ii), and 75 Pa.C.S.A.
§ 1543(B)(1), respectively.

2 Appellant later entered a guilty plea in connection with these Philadelphia
charges (“the Philadelphia case”), and he was sentenced to one year to three
years, to be followed by two years of probation. N.T., 11/13/17, at 4.

3   Gagnon v. Scarpelli, 411 U.S. 778 (1973).

                                           -2-
J-S33045-18


eighteen months to thirty-six months in prison. N.T., 11/13/17, at 5. The

Commonwealth requested that the probation revocation sentence be imposed

consecutively to the sentence Appellant was serving in the Philadelphia case.

Id.

      Appellant did not contest that he violated his probation; however, he

sought leniency with regard to sentencing. Specifically, Appellant requested

the trial court impose any new sentence in this case concurrently to the

sentence Appellant was serving in connection with his sentence imposed in

the Philadelphia case. In this vein, Appellant explained to the trial court that

he had not used illegal drugs or alcohol since 2015. Id. at 9. He indicated

his most recent DUI conviction resulted from the fact that, while he was taking

a new prescription medicine, he drove to a hospital to be with his then-

pregnant girlfriend. Id. He admitted that he made a “poor decision” but that

he currently has a nine-month-old son, girlfriend, and “strong support

system.” Id. at 9-10. He informed the trial court that he would participate

in therapy or “anything [he] can possibly to do to be there for [his] son.” Id.

at 10. He noted that his own father died of an overdose. Id. Appellant denied

being like his own father and informed the trial court that he does not “want

to do that to [his] son.” Id. Appellant admitted that he was not currently

participating in any programs. Id. at 6.

      The trial court indicated the following during the hearing:

            THE COURT: In sentencing[,] I’m considering basically the
      nature of the crime. I heard what you said that you made a bad

                                     -3-
J-S33045-18


     decision driving to the hospital, and you made a bad decision after
     getting prescription medicine of driving after taking it. But the
     nature of your crimes is your prior offenses, and one of the cases
     I’m sentencing was another DUI.
                                  ***
           Four DUIs in the last ten years. And then continued drug
     use, opiates. And I talked to—you know, I’ve known so many
     addicts over the course of my life. There’s only one consistent
     thing that they say is you’re not going to quit until you hit rock
     bottom. It’s hard for me to accept that because it runs counter to
     the fact that I think maybe if you put yourself in programs they
     work notwithstanding the fact that you may not have hit rock
     bottom yet. I don’t know. Which is it, rock bottom or is it
     intensive programs? Rock bottom, intensive programs? I wish
     we had an answer.
                                  ***
            One thing I know when you’re given probation it’s sort of
     like a deal. Were these all guilty pleas by the way?
          [DEFENSE COUNSEL]: Yeah, he accepted responsibility. My
     understanding is he pled.
           THE COURT: It’s sort of like a deal. Judge, if you put me
     out on parole, you put me out on probation or if the Parole Board
     puts you out on parole or probation, it’s sort of like a deal, like I
     promise you I won’t mess up again. It’s like often times I say it’s
     like walking on egg shells.
                                  ***
           It’s like walking on egg shells. You know, you only worry
     whether or not you’re even going to jay walk because it might be
     a violation, but instead of jay walking you pick up a DUI in
     Philadelphia, right, and he’s not supposed to be driving because
     he [has] a suspended DUI license.
                                  ***
           Count 2. I find you in violation of your probation. I’m
     resentencing you to 18 to 36 months [in prison]. All right. . . .I
     know that’s not what you want but I hope it’s your rock bottom.




                                     -4-
J-S33045-18


Id. at 10-13. The trial court imposed the sentence consecutively to Appellant’s

sentence in the Philadelphia case.4

       Appellant filed a motion for reconsideration of sentence,5 which the trial

court denied on December 13, 2017.             In denying the motion, the trial court

indicated that it considered the facts surrounding the revocation of Appellant’s

probation and “genuinely feels for the plight faced by the girlfriend and the

son, and for [Appellant] himself[.]” Trial Court Order, filed 12/13/17, at 2.

However, the trial court concluded the probation revocation sentence was

necessary for Appellant’s rehabilitation so that he could “get control of his

addiction and, hopefully, come out and be a better father to his son and a

better husband/mate to his girlfriend.” Id. The trial court also noted that “it

has an obligation to society to prevent [Appellant] from getting behind the

wheel again and picking up a 5th DUI in ten years and maybe killing somebody

while he [drives] under the influence.” Id.




____________________________________________


4 The trial court also revoked Appellant’s parole with regard to the 2015
possession case and sentenced him to his full back-time but granted him
immediate parole. This sentence was ordered to run concurrently to the
sentence in the case sub judice.

5 There is no motion for reconsideration in the certified record, and the
certified docket entries do not reflect that such a motion was filed. However,
the record contains the trial court’s denial order.



                                           -5-
J-S33045-18


       On December 13, 2017, this timely, counseled appeal followed.          The

trial court ordered Appellant to file a Pa.R.A.P. 1925(b) statement, 6 and on

January 3, 2018, Appellant’s counsel filed a statement pursuant to Pa.R.A.P.

1925(c)(4) indicating his intent to file an Anders brief on appeal. The trial

court filed a brief Pa.R.A.P. 1925(a) opinion. On April 11, 2018, Appellant’s

counsel filed in this Court a petition to withdraw his representation, as well as

a brief pursuant to Anders. Appellant filed no further submissions either pro

se or through privately-retained counsel.

       Prior to addressing any issue raised on appeal, we must first resolve

counsel’s petition to withdraw. Commonwealth v. Goodwin, 928 A.2d 287,

290 (Pa.Super. 2007) (en banc). See also Commonwealth v. Rojas, 874

A.2d 638, 639 (Pa.Super. 2005) (citation omitted) (stating “[w]hen faced with

a purported Anders brief, this Court may not review the merits of the

underlying issues without first passing on the request to withdraw”). There

are procedural and briefing requirements imposed upon an attorney who

seeks to withdraw on appeal pursuant to which counsel must:

       1) petition the court for leave to withdraw stating that, after
       making a conscientious examination of the record, counsel has
       determined that the appeal would be frivolous; 2) furnish a copy
       of the brief to the defendant; and 3) advise the defendant that he
       or she has the right to retain private counsel or raise additional


____________________________________________


6 There is no Rule 1925(b) order in the certified record, and the certified docket
entries do not reflect that such an order was filed. However, the trial court
indicates in its Rule 1925(a) opinion that it issued a Rule 1925(b) order on
December 14, 2017.

                                           -6-
J-S33045-18


      arguments that the defendant deems worthy of the court’s
      attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013) (en

banc) (citation omitted). In addition, our Supreme Court in Santiago stated

that an Anders brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 602 Pa. at 178-79, 978 A.2d at 361. Counsel also must provide

the appellant with a copy of the Anders brief, together with a letter that

advises the appellant of his or her right to “(1) retain new counsel to pursue

the appeal; (2) proceed pro se on appeal; or (3) raise any points that the

appellant deems worthy of the court’s attention in addition to the points raised

by counsel in the Anders brief.” Commonwealth v. Nischan, 928 A.2d 349,

353 (Pa.Super. 2007) (citation omitted). Substantial compliance with these

requirements is sufficient. Commonwealth v. Wrecks, 934 A.2d 1287, 1290

(Pa.Super. 2007).

      Herein, counsel contemporaneously filed his petition to withdraw as

counsel and Anders brief. In his petition, counsel states that after a thorough

and conscientious examination of the record he has determined that an appeal

herein is wholly frivolous. Additionally, in accordance with Nischan, counsel


                                     -7-
J-S33045-18


has mailed Appellant a copy of the Anders brief and a letter informing him

that: (1) he has the right to retain new counsel; (2) he may proceed further

with his case pro se; and (3) he may raise any points that he deems worthy

of the this Court’s attention. Counsel attached his conforming correspondence

to his petition to withdraw. See Commonwealth v. Millisock, 873 A.2d 748

(Pa.Super. 2005).

        In the Anders brief, counsel provides a summary of the facts and

procedural history of the case with citations to the record, refers to evidence

of record that might arguably support the issue raised on appeal challenging

the discretionary aspects of the sentence, provides citations to relevant case

law, and states his reasoning and conclusion that the appeal is wholly

frivolous. Accordingly, counsel has substantially complied with all of the

technical requirements of Anders and Santiago. Therefore, we first proceed

to examine the issues counsel identified in the Anders brief and then conduct

“a full examination of all the proceedings, to decide whether the case is wholly

frivolous.” Commonwealth v. Yorgey, 2018 WL 2346441, at *4 (Pa.Super.

filed 5/24/18) (en banc) (quotation omitted).7

____________________________________________


7   In Yorgey, an en banc panel of this Court relevantly held:
        [W]e must give Anders a most generous reading and review ‘the
        case’ as presented in the entire record with consideration first of
        issues raised by counsel. . . .[T]his review does not require this
        Court to act as counsel or otherwise advocate on behalf of a party.
        Rather, it requires us only to conduct a review of the record to
        ascertain if on its face, there are non-frivolous issues that counsel,



                                           -8-
J-S33045-18


       In the Anders brief, Appellant’s counsel raised challenges to the

discretionary     aspects    of    Appellant’s   probation   revocation   sentence.

Specifically, he questioned whether Appellant’s sentence of eighteen months

to thirty-six months of imprisonment was harsh and excessive, as well as

whether the trial court abused its discretion in imposing the sentence

consecutively to the sentence previously imposed in the Philadelphia case.

       Initially, we observe that it is within this Court's scope of review to

consider challenges to the discretionary aspects of an appellant’s sentence in

an appeal following a revocation of probation. Commonwealth v. Ferguson,

893 A.2d 735, 737 (Pa.Super. 2006). An appellant challenging the

discretionary aspects of his sentence must invoke this Court’s jurisdiction by

satisfying a four-part test. Specifically:

       We conduct a four-part analysis to determine: (1) whether [the]
       appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
       and 903; (2) whether the issue was properly preserved at
       sentencing or in a motion to reconsider and modify sentence, see
       Pa.R.Crim.P. 720; (3) whether [the] appellant’s brief has a fatal
       defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
       question that the sentence appealed from is not appropriate under
       the Sentencing Code, 42 Pa.C.S.[ ] § 9781(b).

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa.Super. 2013) (quotation

omitted).

____________________________________________


     intentionally or not, missed or misstated. We need not analyze
     those issues of arguable merit; just identify them, deny the
     motion to withdraw, and order counsel to analyze them.
Yorgey, 2018 WL 2346441, at *4 (citation omitted).



                                           -9-
J-S33045-18


       Here, Appellant filed a timely notice of appeal, and we shall assume,

arguendo, Appellant filed a timely motion for reconsideration in which he

presented his discretionary aspects of sentencing claims.8 Further, the

Anders brief contains a Rule 2119(f) statement.              However, assuming,

arguendo, Appellant has raised a substantial question with regard to his

discretionary aspects of sentencing claims, we find the claims are meritless.

       This Court has held the following:

             The imposition of sentence following the revocation of
       probation is vested within the sound discretion of the trial court,
       which, absent an abuse of that discretion, will not be disturbed on
       appeal.   An abuse of discretion is more than an error in
       judgment—a sentencing court has not abused its discretion unless
       the record discloses that the judgment exercised was manifestly
       unreasonable, or the result of partiality, prejudice, bias or ill-will.
             In determining whether a sentence is manifestly excessive,
       the appellate court must give great weight to the sentencing
       court’s discretion, as he or she is in the best position to measure
       factors such as the nature of the crime, the defendant’s character,
       and the defendant’s display of remorse, defiance, or indifference.
             Upon revoking probation, a sentencing court may choose
       from any of the sentencing options that existed at the time of the
       original sentencing, including incarceration. [U]pon revocation [of
       probation]. . .the trial court is limited only by the maximum
       sentence that it could have imposed originally at the time of the
       probationary sentence. However, 42 Pa.C.S.A. § 9771(c) provides
       that once probation has been revoked, a sentence of total
       confinement may only be imposed if any of the following
       conditions exist[s]:
              (1) the defendant has been convicted of another
              crime; or


____________________________________________


8 As indicated supra, without explanation, the certified record does not contain
the motion for reconsideration or a docket entry with regard thereto.

                                          - 10 -
J-S33045-18


            (2) the conduct of the defendant indicates that it is
            likely that he will commit another crime if he is not
            imprisoned; or
            (3) such a sentence is essential to vindicate the
            authority of the court.
             In addition, in all cases where the court resentences an
      offender following revocation of probation. . .the court shall make
      as a part of the record, and disclose in open court at the time of
      sentencing, a statement of the reason or reasons for the sentence
      imposed [and][f]ailure to comply with these provisions shall be
      grounds for vacating the sentence or resentence and resentencing
      the defendant. A trial court need not undertake a lengthy
      discourse for its reasons for imposing a sentence or specifically
      reference the statute in question, but the record as a whole must
      reflect the sentencing court’s consideration of the facts of the
      crime and character of the offender.

Commonwealth v. Colon, 102 A.3d 1033, 1043–44 (Pa.Super. 2014)

(quotations and quotation marks omitted).

      Upon review, we discern no abuse of discretion in the trial court’s

decision to impose a term of eighteen months to thirty-six months in prison

as a result of Appellant’s probation violation. In support of its sentence, the

trial court noted that Appellant has a history of DUIs, including the Philadelphia

case, which occurred while Appellant was on probation in the instant case and

resulted in a new conviction. While the trial court was sympathetic to the fact

Appellant was driving to the hospital to visit his then-pregnant girlfriend, the

trial court recognized Appellant made a “bad decision after getting prescription

medicine of driving after taking it.” N.T., 11/13/17, at 10. The trial court

noted the term of imprisonment was necessary for Appellant’s rehabilitation.

Id. at 13. Further, the trial court explained that it considered the need to


                                      - 11 -
J-S33045-18


protect society from Appellant’s DUI habits. Accordingly, while the trial court

weighed the various factors differently than Appellant would have liked, we

decline to second-guess the careful consideration of the trial court and do not

find the trial court’s sentence of eighteen months to thirty-six months in prison

was an abuse of discretion. See Commonwealth v. Pasture, 630 Pa. 440,

107 A.3d 21, 29 (2014) (noting a revocation sentence is peculiarly within the

trial judge’s discretion).

      Moreover, we note the trial court explained its decision for imposing

Appellant’s sentence consecutively to the sentence in the Philadelphia case.

Specifically, the trial court recognized Appellant requested the sentences run

concurrently; however, opining Appellant has not yet “hit rock bottom[,]” the

trial court determined the imposition of a consecutive sentence was necessary

for Appellant’s rehabilitation. N.T., 11/13/17, at 13. We find no abuse of

discretion in this regard. See Commonwealth v. Graham, 541 Pa. 173, 661

A.2d 1367, 1373 (1995) (holding “the general rule in Pennsylvania is that in

imposing a sentence[,] the court has discretion to determine whether to make

it concurrent with or consecutive to other sentences then being imposed or

other sentences previously imposed”).

      “Furthermore, after conducting a full examination of all the proceedings

as required pursuant to Anders, we discern no non-frivolous issues to be

raised on appeal.”     Yorgey, 2018 WL 2346441, at *6.          Thus, we grant

counsel’s petition to withdraw and affirm Appellant’s judgment of sentence.


                                     - 12 -
J-S33045-18


     Petition to Withdraw granted. Judgment of Sentenced affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/26/18




                                 - 13 -